Appeal from an award made by the State Industrial Board. Claimant was employed as a machinist, and did grinding with an emery wheel. His hand became infected. The only issue raised by appellant is whether or not this condition was the result of an accidental injury received in the course of his employment. There is evidence to sustain a finding that the injury did so occur. Award unanimously affirmed, with costs to the State Industrial Board. Present ■—■ Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.